Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	This office action is in response to the claim listing filed on 06/14/2021. Claims 1-11 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected 35 U.S.C. 103 as being unpatentable over Litichever et al. (USPGPUB No. 2018/0225230 A1, hereinafter referred to as Litichever) in view of Bourgoin et al. (USPGPUB No. 2015/0276555 A1, hereinafter referred to as Bourgoin). 
Referring to claim 1, Litichever discloses a wiring aggregation apparatus comprising at least one subunit {“isolator device 80a”, see Fig. 8, [0315]}, wherein the subunit includes: 
at least one input/output module to output {“USB transceiver 77a”, see Fig. 8, [0316]}, to a control module {“processor 82b”, see Fig. 8, [0316]}, a first serial signal {“USB protocol are communicated over a local bus 83a”, see Fig. 8, [0316]} including contact information {“IP header 26f”, see Fig. 8, [0026]} obtained by performing parallel-serial conversion {“each data word is carried in  on plural pieces of contact information collected from a plurality of devices {“peripheral device 72”, see Fig. 8, [0174] among other devices}, and to output, to a corresponding one of the devices {“7-bit addressing”, [0170]}, each of plural pieces of contact information obtained by performing serial-parallel conversion {“A line driver typically converts the logic”, [0167]} on a second serial signal including contact information acquired from the control module {“a signal to be transmitted”, [0167]}; and the control module to generate a transmit frame by arranging the first serial signal acquired from the input/output module at a defined frame position {“frame negotiation and arbitration”, [0146]}, to transmit the generated transmit frame to another wiring aggregation apparatus connected to the control module {“Lanes can be aggregated in units of 4 or 12, called 4.times. or 12.times.” [0142]}, to extract the second serial signal arranged at a defined frame position from a receive frame acquired from the another wiring aggregation apparatus {“multiple serial links or lanes, aggregated or bonded”, [0138]}, and to output the extracted second serial signal to the input/output module corresponding to the second serial signal {“a signal to be transmitted”, [0167]}, and the control module checks the number of input/output modules connected to the control module of the wiring aggregation apparatus {see Fig. 8, [0026]} and the number of input/output modules connected to a control module of the another wiring aggregation apparatus {“processor 82b”, see Fig. 8, [0316]}.
Furthermore, Bourgoin discloses: 
collect plural pieces of contact information {“simulated components are connected to the communication system 136”, see Figure 4a, [0090].} from a plurality of devices, perform parallel-serial conversion {“communication lines realized as serial and/or parallel bus system”, [0092].} on the plural pieces of contact information to obtain a first serial signal including contact information {“processor 82b”, see Fig. 8, [0316]}. 
And to acquire a second serial signal including contact information from the control module {“break out boxes… used to spy on communication lines” for the second serial signal as claimed, [0092]}, perform serial-parallel conversion on the second serial signal to obtain plural pieces of contact information {“car components 401 to 406 are equipped with any kind of plugs or connectors at their signal lines and/or wires.”, last 4 lines of [0091].}
Litichever and Bourgoin are analogous because they are from the same field of endeavor, microcontroller architectures. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Litichever and Bourgoin before him or her, to modify Litichever’s “isolator device 80a” (see Fig. 8) incorporating Bourgoin’s “break out boxes” (see Fig. 4a, [0073]). 
The suggestion/motivation for doing so would have been to implement a need for an improved test platform for testing the integration of train components especially in complex railway trains comprising multiple cars (Bourgoin [0005]).


As per claim 2, the rejection of claim 1 is incorporated and Litichever discloses wherein in a case where the input/output module  included in the subunit is a plurality of input/output modules {“determines the I/O mapped or the memory mapped connection with the host”, [0061]}, the control module generates the transmit frame by arranging each of a plurality of the first serial signals acquired from the input/output modules at a frame position {“frame negotiation and arbitration”, [0146]}  defined by a corresponding one of the input/output modules {“frame acknowledgment”, [0146].}, and extracts a plurality of the second serial signals arranged at frame positions defined by the respective input/output modules from the receive frame {“multiple serial links or lanes, aggregated or bonded”, [0138]}, and outputs each of the extracted second serial signals to a corresponding one of the input/output modules {“determines the I/O mapped or the memory mapped connection with the host”, [0061]}.

As per claim 3, the rejection of claim 1 is incorporated and Litichever discloses wherein aggregation apparatus according to claim 2, wherein a size {“reducing the memory size”, [0359]} of the defined frame position is a size that allows a maximum number of pieces of contact information capable {“Tmpfs maximizes file manipulation speed”, [0047]}  of being handled by the input/output module from which the first serial signal or the second serial signal arranged at the frame position is output to be arranged {“frame negotiation and arbitration”, [0146]}. 
As per claim 4, the rejection of claim 1 is incorporated and Litichever discloses wherein when the subunit including the control module is started, the control module checks the number of the input/output modules connected to the control module of the wiring aggregation apparatus and requests information on the number of connected input/output modules from a control module {“although an error message or other information may also be returned”, [0031]} of another wiring aggregation apparatus connected to the control module of the wiring aggregation apparatus, and in a case where the number of the input/output modules connected to the control module of the wiring aggregation apparatus is equal {“direction does not match the TOKEN packet”, [0164]}  to the number of the input/output modules connected to the control module of the another wiring aggregation apparatus {“assigning and loading a device driver”, [0165]}, the control module of the wiring aggregation apparatus transmits and receives a frame {“transfer of digital data signals between two devices”, [0166]}  to and from the another wiring aggregation apparatus {“transfer of digital data signals between two devices”, [0166]}, and in a case where the number of the input/output modules connected to the control module of the wiring aggregation apparatus is different {“Preferably the line drivers and line receivers and their associated circuitry will be protected”, [0166]}  from the number of the input/output modules connected to the control module of the another wiring aggregation apparatus {“enumeration includes assigning an address to the device”, [0165]}, the control module of the wiring aggregation apparatus does not transmit and receive a frame to and from the another wiring aggregation apparatus {“the peripheral device is ready to transfer data to the host”, [0165]}.

As per claim 5, the rejection of claim 1 is incorporated and Litichever discloses wherein the control module rewrites contact information at a set frame position {“preventing the rewriting and revision of the firmware”, [0225]} in the first serial signal and transmits the rewritten first serial signal {“built-in framework drivers for supporting miniport and other class”, [0062]}.

As per claim 6, the rejection of claim 1 is incorporated and Litichever discloses wherein. wherein the control module checks contact information at a set frame position in the second serial signal {“frame Footer 26a used by higher layer protocols”, see Fig. , [0026]}.

As per claim 7, the rejection of claim 1 is incorporated and Litichever discloses wherein, wherein the control module transmits the transmit frame with an error detection correction code added thereto and performs error detection on the receive frame by using an error detection correction code added to the receive frame {“include error correction ECC”, [0137]}.

Referring to claim 8 is a system claim reciting claim functionality language corresponding to the apparatus claim of claim 1, respectively, thereby rejected under the same rationale of claim 1 recited above. 

Referring to claim 9 is a method claim reciting claim functionality language corresponding to the apparatus claim of claim 1, respectively, thereby rejected under the same rationale of claim 1 recited above. 

As per claim 10, the rejection of claim 1 is incorporated and Bourgoin discloses wherein in a case where the number of the devices connected to the input/output module is less than the maximum connectable number {“configuring the train with a configuration manager (e.g.: number and order of cars, instrumentation racks setup . . .”, [0119].}, the input/output module generates the first serial signal by using spaces for the maximum connectable number including a vacant space for the contact information {“simulation is used when the real component is missing [vacant]” in said contact information, [0031].}.

As per claim 11, the rejection of claim 2 is incorporated and Bourgoin discloses wherein the control module and the input/output modules are connected in a ring network form {“optical loop to connect the different units”, [0037]}.

Response to Arguments
Applicant’s arguments (06/14/2021) have been considered but are deemed moot in view of the new ground of rejection(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references applicable as 103 art for teaching at least one limitation recited in claim 1: US 20140337458 A1, US 20170259811 A1, and US 6434432 B1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184


/HENRY TSAI/     Supervisory Patent Examiner, Art Unit 2184